 Case 3:20-cv-12884-RHC-CI ECF No. 4, PageID.149 Filed 01/06/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

JEROME CRUTCHER,

             Plaintiff,
v.                                              Case No. 20-cv-12884

ROBERT J. COLOMBO, JR.,
BRUCE U. MORROW,
KATHY M. GARRETT, and
DAVID BAXTER,

           Defendants.
_______________________________/

        OPINION AND ORDER SUMMARILY DISMISSING THE COMPLAINT

      Plaintiff Jerome Crutcher, a state prisoner at the Muskegon Correctional Facility

in Muskegon, Michigan, recently filed a pro se civil rights complaint under 42 U.S.C. §

1983. (ECF No. 1.) Defendants are the following current or former employees of

Wayne County, Michigan: Chief Judge Robert J. Colombo, Jr.; Circuit Judge Bruce U.

Morrow; Clerk Kathy M. Garrett; and Court Administrator David Baxter. (Id. at

PageID.1-2.) Plaintiff sues Defendants in their official and personal capacities. He

seeks a declaratory judgment that Defendants have deprived him of his right of access

to the courts and an injunction to prevent Defendants from any further deprivation of

that right. (Id.at PageID.2.) For the reasons given below, the court will dismiss the

complaint with prejudice.

                                   I. BACKGROUND

                                      A. The Facts

      As context for his claims, Plaintiff alleges that in 2002, he was convicted of

armed robbery, carjacking, felon in possession of a firearm, and possession of a firearm
 Case 3:20-cv-12884-RHC-CI ECF No. 4, PageID.150 Filed 01/06/21 Page 2 of 12




during the commission of a felony ("felony-firearm"). (Id. at PageID.5, ¶ 15.) On April

19, 2002, Judge Morrow sentenced Plaintiff in case number 01-004721 to concurrent

terms of twenty to forty years in prison for the robbery and carjacking convictions, a

concurrent term of two-and-a-half to five years for the felon-in-possession conviction,

and a consecutive term of five years for the felony-firearm conviction. (Id., ¶ 16.)

Plaintiff's convictions were affirmed on appeal. (Id.)

       During an unrelated criminal jury trial before Judge Morrow in case number 01-

005018, Plaintiff had a physical confrontation with his trial attorney. (Id. at PageID.7-8,

¶¶ 25-29.) Several days later, Judge Morrow held a hearing on the confrontation

between Plaintiff and his attorney. (Id. at PageID.8-9, ¶ 31.) Judge Morrow

subsequently recused himself, and Plaintiff’s criminal case was reassigned to a different

judge. (Id. at PageID.9, ¶¶ 32-33.) A jury in that case found Plaintiff guilty of armed

robbery and felony-firearm on July 14, 2003, and on July 28, 2003, the trial judge

sentenced Plaintiff to prison for thirty-one to sixty years for the robbery conviction and a

consecutive sentence of two years for the felony-firearm conviction. (Id., ¶ 33.)

       On or about August 30, 2006, Plaintiff mailed a pro se motion for relief from

judgment to the Wayne County Circuit Court. (Id., ¶ 34.) Almost a year later, on about

July 11, 2007, a judicial assistant from the Wayne County Circuit Court notified Plaintiff

that his August 30 pleading was misplaced. (Id. at Page.10, ¶ 35.) Plaintiff responded

to the judicial assistant's letter by offering to have a family member hand-deliver his only

copy of his post-conviction motion to the circuit court so that the court could make a

copy of the pleading and return the pleading to the family member. (Id., ¶ 36.) His

letter was ignored. (Id., ¶ 37.)



                                             2
 Case 3:20-cv-12884-RHC-CI ECF No. 4, PageID.151 Filed 01/06/21 Page 3 of 12




       Years later, on or about January 18, 2013, Plaintiff wrote to the judicial assistant

at the circuit court and inquired about the status of the motion for relief from judgment

that he submitted to the court on August 30, 2006. (Id., ¶ 38.) A legal secretary at the

court informed Plaintiff on January 23, 2013, that she had forwarded Plaintiff's letter to

Judge Morrow. (Id., ¶ 39; see also PageID.33 (the secretary's letter.)) On or about

April 11, 2013, Judge Morrow informed Plaintiff by letter that Plaintiff's motion appeared

to be missing from his file. (Id. at PageID.10, ¶ 40.) Plaintiff responded to Judge

Morrow's letter by sending Judge Morrow official court documents, which showed that

the circuit court had received and filed his motion for relief from judgment. (Id. at

PageID.11, ¶ 41.) Judge Morrow, however, refused to grant Plaintiff's request for

copying and mailing costs. (Id., ¶ 42; see also, ECF No.1, PageID.100, and ECF No. 1-

1, PageID.101 (Judge Morrow's letter to Plaintiff on November 18, 2013, in which he (i)

indicates that Plaintiff's file contains no motion for relief from judgment, and (ii) declines

to reimburse Plaintiff for his costs.)

       On or about December 30, 2013, Plaintiff mailed a pro se motion in which he

asked Judge Morrow to recuse himself in case number 01-004721. (ECF No.1,

PageID.11, ¶ 43.) Over a year later, on or about January 30, 2015, Plaintiff wrote to

Chief Judge Colombo about the problems he faced in getting his pleadings before the

court. (Id., ¶ 44.) Judge Colombo advised Plaintiff by letter to send his motion for

disqualification directly to Judge Morrow, because Judge Morrow had not received

Plaintiff's motion to disqualify Morrow. (Id. at PageID.12, ¶ 45; see also ECF No. 1-1,

PageID.110 (Judge Colombo's letter to Plaintiff in which he (Judge Colombo) (i) states

that Judge Morrow did not have a copy of Plaintiff's motion to disqualify Judge Morrow,



                                              3
 Case 3:20-cv-12884-RHC-CI ECF No. 4, PageID.152 Filed 01/06/21 Page 4 of 12




and (ii) asks Plaintiff to send his motion directly to Judge Morrow.) Plaintiff responded

to Judge Colombo by offering to send his motion for disqualification to Judge Colombo,

but Judge Colombo rejected Plaintiff's proposal. (ECF No. 1, PageID.12, ¶¶ 46-47; see

also ECF No. 1-1, PageID.118 (Judge Colombo's second letter to Plaintiff in which he (i)

declines to accept Plaintiff's motion to disqualify Judge Morrow, and (ii) notes that

Plaintiff had not taken the appropriate course of action suggested in his (Judge

Colombo's) previous letter.)

       On or about October 9, 2015, Plaintiff wrote Defendant Garrett and requested

documentation showing that the circuit court had received and filed his motion for relief

from judgment and motion for disqualification. (ECF No. 1, PageID.12, ¶ 48.) On

November 12, 2015, Defendant Baxter responded to Plaintiff's letter and informed

Plaintiff that there was no record of his office receiving Plaintiff's motion and that Plaintiff

should resubmit his motion directly to Mr. Baxter. (Id., ¶ 49; see also ECF No. 1-1,

PageID.122 (Defendant Baxter's letter to Plaintiff on November 12, 2015.)

       Four years later, on October 11, 2019, Plaintiff wrote to Defendant Baxter and

agreed to send his pleadings directly to Baxter. (ECF No. 1, PageID.13, ¶ 55; see also

ECF No. 1-1, PageID.133 (Plaintiff's 2019 letter to Defendant Baxter in which he seeks

"a safe, secure and protected process" through which he could challenge his

convictions.)) Defendant Garrett's office responded to Plaintiff's letter and informed

Plaintiff that, for an incarcerated individual's motion to appear on the Register of

Actions, the motion must be mailed from the correctional institution directly to the

Wayne County Clerk's Office. (ECF No.1, at PageID.13-14, ¶ 56; see also ECF No. 1-

1, PageID.134 (the Clerk's letter to Plaintiff on October 29, 2019.) Plaintiff notes that



                                               4
 Case 3:20-cv-12884-RHC-CI ECF No. 4, PageID.153 Filed 01/06/21 Page 5 of 12




the advice given by Defendants Colombo and Baxter to resubmit his pleadings directly

to them was inconsistent with the advice provided by the Wayne County Clerk's Office.

(ECF No. 1, PageID.14, ¶ 57.)

                                    B. Plaintiff's Claims

       Plaintiff now contends that Defendants’ acts and omissions caused him to suffer

irreparable harm because (1) several critical witnesses who testified at his criminal trial

are now deceased, and (2) he missed a September 1, 2006 deadline for submitting a

combined motion for relief from judgment and supporting brief consisting of no more

than fifty pages. (Id. at PageID.21-22, ¶ 62.) Plaintiff claims that: (1) Defendants

deprived him of the only procedure available for mounting a challenge to the validity of

his convictions, in violation of his constitutional right of access to the courts; (2)

Defendants Colombo, Garrett, and Baxter were grossly negligent and violated his right

to due process when they ignored his letters about the difficulty he faced in getting his

pleadings before the court; and (3) Defendants violated the federal mail statute. (Id. at

PageID.22.)

                                      II. DISCUSSION

                                    A. Legal Framework

       The court is required to screen a prisoner’s complaint and to dismiss the

complaint if it is frivolous or malicious, fails to state a claim for which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(a), (b); Grinter v. Knight. 532 F.3d 567, 572 (6th

Cir. 2008). To prevail on claims brought under § 1983, a plaintiff must prove two things:

"(1) that he . . . was deprived of a right secured by the Constitution or laws of the United



                                               5
 Case 3:20-cv-12884-RHC-CI ECF No. 4, PageID.154 Filed 01/06/21 Page 6 of 12




States; and (2) that the deprivation was caused by a person acting under color of law."

Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir. 2014).

       Although a complaint "does not need detailed factual allegations," the "[f]actual

allegations must be enough to raise a right to relief above the speculative level on the

assumption that all the allegations in the complaint are true (even if doubtful in fact)."

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnote and citations omitted). In

other words, "a complaint must contain sufficient factual matter, accepted as true, 'to

state a claim to relief that is plausible on its face.' " Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570). Under Twombly and Iqbal, a complaint is

accepted as true, and "[a] claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

556). A complaint is frivolous if it lacks an arguable basis in law or in fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989).

                                    B. Application

                                 1. Access to the Courts

       Plaintiff claims that Defendants deprived him of the only available procedure for

challenging his convictions and deprived him of his constitutional right of access to the

courts. (ECF No. 1, PageID.22, ¶ 63.)

       It is "beyond doubt that prisoners have a constitutional right of access to the

courts." Bounds v. Smith, 430 U.S. 817, 821 (1977). The tools that Bounds "requires to

be provided are those that the inmates need in order to attack their sentences, directly

or collaterally, and in order to challenge the conditions of their confinement." Lewis v.


                                              6
 Case 3:20-cv-12884-RHC-CI ECF No. 4, PageID.155 Filed 01/06/21 Page 7 of 12




Casey, 518 U.S. 343, 355 (1996). The Sixth Circuit Court of Appeals has interpreted

this to mean that "a prisoner's right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only." Thaddeus-X v. Blatter, 175

F.3d 378, 391 (6th Cir. 1999). Plaintiff's pursuit of state collateral proceedings does not

fall within the categories listed in Thaddeus-X.

                                          a. Injury

       Even if the right of access to the courts extends to state collateral proceedings,

Plaintiff must show actual injury from the alleged denial of his constitutional right.

Casey, 518 U.S. at 351–52; Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir.1996). The

requirement that an inmate show actual injury derives from the doctrine of standing, a

constitutional principle that prevents courts of law from undertaking tasks assigned to

the political branches. Casey, 518 U.S. at 349. "Examples of actual prejudice to

pending or contemplated litigation include having a case dismissed, being unable to file

a complaint, and missing a court-imposed deadline." Harbin-Bey v. Rutter, 420 F.3d

571, 578 (6th Cir. 2005).

       Plaintiff also must demonstrate that he was prevented from pursuing a

nonfrivolous claim. Casey, 518 U.S. at 352-353 and 353 n.3; Colvin v. Schaublin, 113

F. App'x 655, 657 (6th Cir. 2004). This entails showing that his post-conviction motions

would have been successful if it were not for Defendants' alleged interference with the

motions. Mikko v. Davis, 342 F. Supp. 2d 643, 648 (E.D. Mich. 2004).

       Plaintiff alleges that Defendants' acts and omissions prejudiced him because (i)

several witnesses who testified for the defense at his trial are now deceased, and (ii) he

missed a deadline (September 1, 2006) for filing a fifty-page motion and supporting brief



                                              7
 Case 3:20-cv-12884-RHC-CI ECF No. 4, PageID.156 Filed 01/06/21 Page 8 of 12




for relief from judgment. (ECF No. 1, PageID.21-22.) However, there is no deadline for

filing a motion for relief from judgment in state court, People v. Suttles, 941 N.W.2d 645

(Mich. 2020), and Judge Morrow informed Plaintiff as late as November 18, 2013, that

Plaintiff could file a motion for relief from judgment and supporting brief if the combined

motion and brief did not exceed fifty pages. (ECF No. 1, PageID.100.) Thus, Plaintiff

was not injured by his failure to file a motion and supporting brief of less than fifty pages

in 2006.

       As for the deceased witnesses, Plaintiff has not stated when the witnesses died,

what the witnesses would have said or done if they had survived, or why Plaintiff did not

obtain affidavits from the witnesses before they died. Plaintiff also has not alleged what

the grounds for relief were in his motion for relief from judgment. He has not alleged

facts which suggest that he would have been successful on the merits of his post-

conviction motion if it had not been for Defendants' alleged interference with his

constitutional rights. Thus, he has failed to show actual injury from the alleged

interference with his right of access to the courts.

                                           b. Intent

       To prevail on a First Amendment claim regarding the right of access to the

courts, a plaintiff also "must show that the defendants acted with some intentional

motivation to restrict his access to the courts." Morris v. City of Chillicothe, 512 F.3d

1013, 1020 (8th Cir. 2008); see also Gibbs v. Hopkins, 10 F.3d 373, 379 (6th Cir. 1993)

(stating that the alleged actions of prison officials against the plaintiff "if proven, and if

intentional, support[ed] the claim that prison officials [were] attempting to deny prisoners

effective access to the courts"); Jackson v. Procunier, 789 F.2d 307, 310–11 (5th Cir.



                                                8
    Case 3:20-cv-12884-RHC-CI ECF No. 4, PageID.157 Filed 01/06/21 Page 9 of 12




1986) (stating that any deliberate impediment to the right of access to the courts may

constitute a constitutional deprivation).

        In the present case, Judge Morrow notified Plaintiff in writing on two occasions in

2013 that there was no motion for relief from judgment in Plaintiff's court file, but that

Plaintiff could file a motion for relief judgment under Michigan Court Rule 6.502. (ECF

No. 1, PageID.96 and 100; ECF No. 1-1, PageID.101.) And in early 2015, Judge

Colombo encouraged Plaintiff to send his motion for disqualification directly to Judge

Morrow. (ECF No. 1-1, PageID.110.). In a second letter to Plaintiff, Judge Colombo

once again stated that the appropriate course of action was for Plaintiff to mail his

motion for disqualification directly to Judge Morrow. (Id. at Page.118.)

        On November 12, 2015, Defendant Baxter wrote to Plaintiff and encouraged

Plaintiff to mail his motion directly to Baxter. (Id. at PageID.122.) Finally, on October

29, 2019, someone in Defendant Garrett's office informed Plaintiff to mail his motion

directly to the Wayne County Clerk's Office. (Id. at PageID.134.)

        To summarize, Plaintiff's own exhibits show that Defendants tried to help Plaintiff

and that they did not intentionally interfere with Plaintiff's right of access to the courts.

The delay in getting Plaintiff's motions heard and adjudicated appears to be the result of

Plaintiff's own failure to follow the Michigan Court Rules and the course of action

suggested by Defendants. Therefore, Plaintiff's claim boils down to a claim of negligent

interference with the right of access to the courts, and as demonstrated in the following

section, mere negligence does not state a claim. 1



1
   To the extent Plaintiff is challenging his criminal convictions on the basis that Judge
Morrow was biased against him, his claim would be more appropriate in a habeas
corpus petition, following exhaustion of state remedies. A § 1983 action is not a proper
                                               9
Case 3:20-cv-12884-RHC-CI ECF No. 4, PageID.158 Filed 01/06/21 Page 10 of 12




                         2. Gross Negligence and Due Process

       Plaintiff's second claim alleges that Defendants Colombo, Garrett, and Baxter

were grossly negligent and violated his right to due process when they ignored his

letters about the problems he faced in getting his pleadings before the state court for an

adjudication on the merits. (ECF No.1, PageID.22, ¶ 64.) Mere negligence, however,

"does not suffice to state an access to the courts violation under § 1983." Garrison v.

Corr, 26 F. App'x 410, 411 (6th Cir. 2001) (citing Collins v. City of Harker Heights, Tex.,

503 U.S. 115, 127–30 (1992), and Harrell v. Cook, 169 F.3d 428, 431–32 (7th

Cir.1999)). Even gross negligence "is not actionable under § 1983, because it is not

'arbitrary in the constitutional sense.' " Lewellen v. Metro. Gov't of Nashville & Davidson

Cty., Tenn., 34 F.3d 345, 351 (6th Cir. 1994) (quoting Collins, 503 U.S. at 129).

       At worst, it appears that Plaintiff's pleadings were misplaced and that Plaintiff

may have been "the victim of a bureaucratic blunder, which is surely not a federal due

process violation." Lusick v. Lawrence, 378 F. App'x 118, 120 (3d Cir. 2010). As such,

Plaintiff has no right to relief on his second claim.




remedy for a state prisoner who is challenging the fact or length of his custody. Preiser
v. Rodriguez, 411 U.S. 475, 499 (1973).

   Furthermore, although "a judge's absolute immunity does not extend to actions
performed in a purely administrative capacity," Clinton v. Jones, 520 U.S. 681, 694–95
(1997), Judge Morrow is entitled to immunity for his judicial acts, such as presiding over
Plaintiff's trials and adjudicating Plaintiff's motions in his criminal cases. "[J]
judicial immunity is not overcome by allegations of bad faith or malice." Mireles v.
Waco, 502 U.S. 9, 11 (1991). This immunity extends to actions for injunctive relief. See
42 U.S.C. § 1983 (stating that "in any action brought against a judicial officer for an act
or omission taken in such officer's judicial capacity, injunctive relief shall not be granted
unless a declaratory decree was violated or declaratory relief was unavailable").
                                              10
Case 3:20-cv-12884-RHC-CI ECF No. 4, PageID.159 Filed 01/06/21 Page 11 of 12




                        3. Obstruction of Mail; 18 U.S.C. § 1701

       Plaintiff's third and final claim alleges that Defendants violated the federal mail

statute, 18 U.S.C. § 1701. (ECF No. 1, PageID.22, ¶ 65.) This statute provides that,

"[w]hoever knowingly and willfully obstructs or retards the passage of the mail, or any

carrier or conveyance carrying the mail, shall be fined under this title or imprisoned not

more than six months, or both."

       Section 1701 is a criminal statute, and "a private citizen lacks a judicially

cognizable interest in the prosecution or nonprosecution of another." Linda R.S. v.

Richard D., 410 U.S. 614, 619 (1973). In other words, "criminal statutes generally do

not create private causes of action." Young v. Overly, No. 17-6242, 2018 WL 5311408,

at *2 (6th Cir. July 2, 2018) (unpublished decision citing Cent. Bank of Denver, N.A. v.

First Interstate Bank of Denver, N.A., 511 U.S. 164, 190 (1994)), cert. denied, 139 S. Ct.

1178 (2019). Section 1701, in fact, does not provide a private cause of action. Moes v.

Woodward, No. 1:11-CV-912, 2012 WL 5830596, at *6 (W.D. Mich. Nov. 16, 2012)

(unpublished decision citing Sciolino v. Marine Midland Bank–Western, 463 F. Supp.

128, 130–31 (W.D. N.Y. 1979)).

       Furthermore, the facts, as alleged in Plaintiff's complaint, fail to show that

Defendants knowingly and willfully obstructed or retarded the delivery of mail. In fact,

Plaintiff alleges more than once in his complaint that Defendants received his mail. See

ECF No. 1, PageID.11, ¶ 41; id. at PageID.12, ¶ 48; id. at PageID.22, ¶ 64. Plaintiff's

claim under 18 U.S.C. § 1701 fails.




                                             11
 Case 3:20-cv-12884-RHC-CI ECF No. 4, PageID.160 Filed 01/06/21 Page 12 of 12




                                                   III. CONCLUSION

         For the reasons given above, Plaintiff has failed to state a plausible claim for

which relief may be granted. Accordingly,

         IT IS ORDERED that the complaint is summarily DISMISSED pursuant to 28

U.S.C. § 1915(e)(2)(b) and 1915A(b).

                                                        S/Robert H. Cleland
                                                       ROBERT H. CLELAND
                                                       UNITED STATES DISTRICT JUDGE
Dated: January 6, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, January 6, 2021, by electronic and/or ordinary mail.

                                                        S/Lisa Wagner
                                                       Case Manager and Deputy Clerk
                                                       (810) 292-6525
S:\CLELAND\CLELAND\20-12884.CRUTCHER.BH.CHD.DOCX




                                                         12
